Citation Nr: 0107120	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  00-03 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a skin disorder.

2. Entitlement to service connection for a kidney disorder.

3. Entitlement to service connection for hypertension.

4. Entitlement to an increased disability evaluation for a 
back disability, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel
INTRODUCTION

The appellant served on active duty from October 1952 to 
October 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).

The RO, by a decision entered in June 2000, denied service 
connection for arthritis, finding that the veteran's claim 
was not well grounded.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, the new law eliminates the concept of a well-grounded 
claim, redefines VA's obligations with respect to the duty to 
assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist a claimant in developing a claim that was not well 
grounded.  The new law applies to all claims filed on or 
after the date of the law's enactment, as well as to claims 
filed before the date of the law's enactment, and not yet 
final as of that date.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, 114 Stat. 2096, 2099-2100 
(2000).  It also applies to any denial that became final 
during the period beginning July 14, 1999, if such denial was 
issued because the claim was not well grounded, and a timely 
motion for review is made.  Id.  


REMAND

Review of the record reveals that in March 1999, the RO 
denied the appellant's claims of service connection for a 
skin disorder, a kidney disorder, and hypertension on the 
grounds that they were not well grounded.  As noted above, 
the Veterans Claims Assistance Act of 2000 eliminated the 
concept of a well-grounded claim and redefined the 
obligations of VA with respect to the duty to assist.  
Because of the change in the law, a remand is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to issue a decision on these claims or on 
the claim for an increased rating at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
In this regard, the Board notes that the Secretary shall 
decide all questions of law and fact necessary to a decision 
by the Secretary under the law that affects the provision of 
benefits by the Secretary to veterans or dependents or 
survivors of veterans.  38 U.S.C.A. § 511(a) (West 1991).  
Furthermore, pursuant to 38 U.S.C.A. § 7104(a)(2000), "[a]ll 
questions in a matter which under section 511(a)... is subject 
to decision by the Secretary shall be subject to one review 
on appeal to the Secretary.  Final decisions on such appeal 
shall be made by the Board." (Emphasis added.)  Accordingly, 
the Board concludes that allowing the RO to address the new 
law and its requirements in the first instance is consistent 
with the Board's appellate role in the VA adjudication 
process.  See, e.g., Holliday v. Principi, No. 99-1788 (U.S. 
Vet. App. Feb. 22, 2001).

The Board also notes that the duty to assist requires that VA 
obtain medical opinion evidence regarding any relationship 
between any currently diagnosed skin disorder, kidney 
disorder or hypertension and the veteran's military service, 
including events coincident with service such as any kidney 
injury or the alleged need to be on continuous anti-
hypertensive medication since service.  Accordingly, in order 
to ensure due process in this case and in an effort to assist 
the appellant in the development of his claims, this case is 
REMANDED for the following actions:

1. The RO should ask the appellant, with 
the assistance of his representative, to 
identify dates, locations and names of 
all government and/or private health 
care providers and/or facilities where 
he has been treated for the disabilities 
at issue.  The RO should make 
arrangements to obtain all medical 
reports, not currently of record, from 
all the sources reported by the 
appellant.  If private medical treatment 
is reported and those records are not 
obtained, the appellant and his 
representative should be informed and 
afforded an opportunity to obtain the 
records.  Efforts to obtain any records 
that are not already on file should be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder.

2. Upon completion of the above, the RO 
should review the entire file and 
undertake any development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, including the 
notice provisions contained therein.  
Examinations should be conducted and 
medical opinions should be sought to 
ascertain whether any current skin 
disorder, kidney disorder or 
hypertension are attributable to 
military service.  The examiner should 
be asked to review the claims file and 
provide a diagnosis of each pertinent 
disability found.  The examiner should 
provide an opinion as to the medical 
probabilities that the diagnosed 
problems are attributable to military 
service.  If no disability is found, 
or no link to military service is 
found, such findings and conclusions 
should be affirmatively stated.  Any 
opinion provided should be explained 
in light of the evidence of record, 
including the VA outpatient treatment 
reports dated from 1992 to 2000.

3. The appellant should also be scheduled 
for a VA orthopedic examination in an 
effort to ensure a current and 
complete record upon which to evaluate 
the severity of the service-connected 
back disability.  The claims folder 
and a copy of this remand must be made 
available to, and reviewed by the 
examiner prior to the examination.  
All pertinent symptomatology and 
findings should be reported in detail.  
The report of examination should be 
comprehensive and include a detailed 
account of all manifestations of 
relevant pathology found to be 
present, including loss of motion and 
any functional impairment.  
Specifically, the examiner should 
provide a description of the effect of 
any pain or other functional loss on 
the function and movement of the 
lumbar spine.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); See 38 C.F.R. 
§ 4.40 (2000) (functional loss may be 
due to pain, supported by adequate 
pathology); see also Arnesen v. Brown, 
8 Vet.App. 432 (1995).  In particular, 
functional losses, such as that due to 
pain, weakness, etc., should be 
equated to additional limitation of 
motion.  DeLuca, supra.  

4. The RO should review the claims folder 
and ensure that all of the requested 
development actions have been 
completed in full.  Specific attention 
is directed to the examination reports 
to ensure that they comply with the 
directives of this remand.  If any 
report is deficient in any manner, it 
must be returned to the examiner for 
corrective action.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 
Vet.App. 268 (1998).

5. After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action on the issues here 
in question.  The RO must consider all 
the evidence of record, including that 
obtained as a result of this remand.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

If any benefit for which a Notice of Disagreement has been 
received remains denied, the appellant and his representative 
should be furnished a supplemental statement of the case and 
afforded a reasonable period of time in which to respond.  
Thereafter, and in accordance with the current appellate 
procedures, the claims folder should be returned to the Board 
for completion of appellate review, if in order.  The 
appellant need take no action until otherwise notified.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


